 



Note Purchase Agreement

 

This Note Purchase Agreement (the “Agreement”) is made as of May 21, 2012 (the
“Effective Date”) by and among Innolog Holdings Corporation, a Nevada
corporation (the “Company”) and the persons and entities named on the Schedule
of Purchasers attached to this Agreement (individually, a “Purchaser” and
collectively, the “Purchasers”).

Recitals

 

To provide the Company with additional resources to conduct its business, the
Purchasers are willing to loan to the Company up to six million ($6,000,000),
subject to the conditions specified in this Agreement.

 

Agreement

 

Now, Therefore, in consideration of the foregoing, and the representations,
warranties, covenants and conditions set forth below, the Company and each
Purchaser, intending to be legally bound, hereby severally and not jointly agree
as follows:

 

1.           Amount and Terms of the Loans. Subject to the terms of this
Agreement, at the Closing (as defined below) the Company agrees to issue and
sell to each of the Purchasers, and each Purchaser agrees, severally and not
jointly, to purchase from the Company, a convertible promissory note in the form
attached to this Agreement as Exhibit A (each, a “Note” and collectively, the
“Notes”) in the principal amount set forth opposite such Purchaser’s name on the
Schedule of Purchasers attached to this Agreement (each, a “Loan Amount”), in an
aggregate principal amount not to exceed $6,000,000. The Notes shall mature on
May 31, 2017, or such earlier date set forth in the Notes (the “Maturity Date”).

 

2.           Additional Compensation. In addition to the Notes, each Purchaser
shall also receive a warrant (each a “Warrant” and collectively, the
“Warrants”), exercisable until May 31, 2017, in substantially the form attached
hereto as Exhibit B, to purchase the number of shares of common stock of the
Company (“Warrant Shares”) equal to the product obtained by multiplying the
Purchaser’s Loan Amount by five (5), with a strike price equal to the average
market closing price for the Company’s common stock as determined for the
thirty-day period ending two business days prior to the applicable Closing
(“Strike Price”). The number of Warrant Shares initially subject to each
Warrant, as provided in the preceding sentence, will be appropriately adjusted
upon the occurrence, prior to the issuance of such Warrant, of any stock
dividend, stock split, combination or the like with respect to the Company’s
common stock (e.g., as a result of the anticipated 1 for 5 reverse stock split,
a Warrant issued thereafter shall be exercisable initially for the number of
Warrant Shares equal to the product obtained by multiplying the Loan Amount by
one).

 

1.

 

 

3.           Collateral. Pursuant to the Security Agreement in the form attached
hereto as Exhibit C (the “Security Agreement”), the Company shall grant, and the
Company shall cause its subsidiary, Innovative Logistics Techniques, Inc., a
Virginia corporation (“Innovative Logistics”), to grant, to the “Initial Note
Purchaser” (as designated on the Schedule of Purchasers), as collateral agent on
behalf of the Purchasers, a continuing security interest in all Collateral (as
defined in the Security Agreement) to secure all obligations and performance of
each of the Company’s duties under the Notes and any related documentation. Each
Purchaser understands, acknowledges and agrees that such security interest will
be pari passu with the security interest granted under the Confessed Judgment
Promissory Note between the Company, Innovative Logistics and eight individual
lenders dated March 31, 2009 (the “2009 Note”).

 

4.           Conversion. The Notes will be convertible into shares of Series B
Convertible Preferred Stock of the Company, par value $0.001 per share (“Series
B Preferred Stock”), on the terms set forth in the form of Note attached as
Exhibit A. The shares of Series B Preferred Stock issued in connection with the
conversion of any particular Note shall be convertible into shares of the
Company’s Common Stock, par value $0.001 per share (“Common Stock”), at the
applicable Initial Conversion Price set forth opposite the name of the initial
Purchaser of such Note on the Schedule of Purchasers attached hereto (the
“Initial Conversion Price”), pursuant to that certain Certificate of Designation
of Series B Convertible Preferred Stock filed on or about the Effective Date, a
copy of which is attached hereto as Exhibit D (“Series B Certificate of
Designation”). The Initial Conversion Price of the shares of Series B Preferred
Stock issued in connection with the conversion of any particular Note shall be
subject to adjustment from time to time in the manner set forth in the Series B
Certificate of Designation.

 

5.           Senior Preferred Stock Series B. The rights and preferences of the
Series B Preferred Stock are as set forth in the Series B Certificate of
Designation.

 

6.           The Closing(s)

 

6.1           Closing Date. The initial closing of the sale and purchase of the
Notes as set forth on the Schedule of Purchasers (the “Initial Closing”) will be
held on the Effective Date, or at such other time as the Company and the Initial
Note Purchaser agree.

 

6.2           Subsequent Closing(s). Subject to Section 6.4 below, at any time,
the Company may, at its discretion, allow one or more subsequent closings of the
purchase and sale of the Notes in an aggregate principal amount not to exceed
six million dollars ($6,000,000), which figure includes the Initial Closing, as
set forth on the Schedule of Purchasers (each a “Subsequent Closing” and
together with the Initial Closing and each other Subsequent Closing, each, a
“Closing”). The Schedule of Purchasers may be amended by the Company to include
any Subsequent Closing pursuant to this Section 6.2, without the consent of the
Purchasers. Upon their execution and delivery of this Agreement and such other
counterpart signature pages as contemplated by Section 6.3 below, such parties
shall be deemed to be “Purchasers” for all purposes under this Agreement.

 

6.3           Delivery. At each Closing, (i) each Purchaser will deliver to the
Company a check or wire transfer funds in the amount of such Purchaser’s Loan
Amount or by tendering any previously issued notes or other evidences of
indebtedness of the Company held by such Purchaser; and (ii) the Company will
issue and deliver to each Purchaser (a) a Note in favor of such Purchaser
payable in the principal amount of such Purchaser’s Loan Amount, (b) a
corresponding Warrant, (c) a fully executed copy of the Security Agreement, (d)
a fully executed copy of the Voting Agreement attached hereto as Exhibit E
(“Voting Agreement”), and (e) a fully executed copy of the Rights Agreement
attached hereto as Exhibit F (“Rights Agreement”). In addition, the Company will
cause each person designated by the Initial Note Purchaser to execute and
deliver to the Initial Note Purchaser a Stock Pledge Agreement in the form
attached hereto as Exhibit G.

 

2.

 



 

6.4           Right of First Refusal. After the Initial Closing, at least 15
days prior to selling or issuing any additional Note, the Company shall deliver
a written notice (the “Preemptive Rights Notice”) to the Initial Note Purchaser
that discloses the principal amount of Note(s) that the Company proposes to
sell. Within ten days of delivery of the Preemptive Rights Notice or such
earlier period approved in writing by the Initial Note Purchaser (the “Ten Day
Period”), the Initial Note Purchaser shall serve notice on the Company
indicating whether or not it elects to purchase such Notes. After the Ten Day
Period, the Company shall have the right to sell all or any part of the
remaining Notes for which the Initial Note Purchaser has not subscribed to the
proposed transferee at not less than the principal amount and upon other
material terms and conditions as set forth in the Preemptive Rights Notice. Such
sale shall take place no later than 90 days after the expiration of the Ten Day
Period. However, if such sale is not consummated within such 90 day period, the
Company shall not sell such Note without again complying with this Section 6.4.

 

7.           Representations and Warranties of the Company. The Company, which
term will be deemed to include any and all of its direct and indirect
subsidiaries for purposes of this Section 7, hereby represents and warrants to
each Purchaser in a Closing, as of the date of such Closing, as follows:

 

7.1           Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada. The Company has the requisite corporate power to own and
operate its properties and assets and to carry on its business as now conducted
and as proposed to be conducted. The Company is duly qualified and is authorized
to do business and is in good standing as a foreign corporation in all
jurisdictions in which the nature of its activities and of its properties (both
owned and leased) makes such qualification necessary, except for those
jurisdictions in which failure to do so would not have a material adverse effect
on the Company or its business. The Company’s only direct subsidiary is Innolog
Group Corporation, a Nevada corporation, of which the Company directly owns 100%
of the capital stock or other equity interests or ownership interests in such
subsidiary free and clear of all Liens (other than the lien granted pursuant to
the 2009 Note). Innolog Group Corporation directly owns 100% of the capital
stock or other equity interests or ownership interests of Innovative Logistics,
free and clear of all Liens.

 

7.2           Corporate Power. The Company has all requisite corporate power to
execute and deliver this Agreement, the Notes, the Warrants, the Security
Agreement, the Rights Agreement, the Voting Agreement, the Series B Certificate
of Designation and any other related documentation (collectively, the “Loan
Documents”) and to carry out and perform its obligations under the Loan
Documents, including, but not limited to, its obligations to issue the
Securities (defined below).

 

3.

 

 

7.3           Authorization. All corporate action on the part of the Company,
its directors and its stockholders necessary for the authorization, execution,
delivery and performance of the Loan Documents by the Company and the
performance of the Company’s obligations thereunder, including the issuance of
the Securities, has been properly taken. The Loan Documents, when executed and
delivered by the Company, will constitute valid and binding obligations of the
Company enforceable in accordance with their terms, subject to laws of general
application relating to bankruptcy, insolvency, the relief of debtors and, with
respect to rights to indemnity, subject to federal and state securities laws.

 

7.4           Capitalization. The capitalization of the Company immediately
prior to the Closing consists of a total of: (A) 50,000,000 authorized shares of
preferred stock, par value $0.001 per share, consisting of 38,000,000 shares
designated as Series A Convertible Preferred Stock (“Series A Preferred Stock”),
of which 36,894,758 are issued and outstanding and 7,800,000 shares designated
as Series B Preferred Stock, none of which are issued and outstanding and (B) a
total of 200,000,000 authorized shares of common stock, par value $0.001 per
share, of which 15,129,973 are issued and outstanding. The Common Stock,
Series A Preferred Stock and Series B Preferred Stock shall have the rights,
preferences, privileges and restrictions set forth in the Company’s Articles of
Incorporation, including any certificates of designation. The outstanding shares
have been duly authorized and validly issued, are fully paid and nonassessable,
and were issued in compliance with applicable laws. The Company has reserved up
to 7,800,000 shares of Series B Preferred Stock upon conversion of the Notes and
such number of shares of Common Stock as may be issuable upon conversion of such
Series B Preferred Stock in accordance with the terms of the Series B
Certificate of Designation.

 

7.5           Options, Warrants, Reserved Shares. Except as otherwise provided
in the Loan Documents and except for (i) the conversion privileges of the Series
A Preferred Stock and Series B Preferred Stock; (ii) warrants for the purchase
of up to 63,111,564 shares of Common Stock and (iii) options exercisable for up
to 15,129,973 shares of Common Stock pursuant to the Company’s 2006 Stock Option
Plan, there are no options, warrant or other rights to purchase or acquire any
of the Company’s capital stock or otherwise reserved for issuance.

 

7.6           Agreements.

 

 (a)          Except for the Loan Documents and agreements between the Company
and its employees with respect to sales of the Company’s Common Stock, there are
no agreements, understandings or proposed transactions between the Company and
any of its officers, directors, affiliates, or any affiliate thereof other than
as disclosed in the SEC Filings (as defined below).

 

 (b)          Other than as disclosed in the SEC Filings, there are no
agreements, understandings, instruments, contracts, proposed transactions,
judgments, orders, writs or decrees to which the Company is a party or by which
it is bound that may involve obligations or liabilities (contingent or
otherwise) of, or payments by the Company in excess of, $50,000 other than in
the ordinary course of the Company’s business.

 

4.

 

 

7.7           Title to Property. Other than as disclosed in the SEC Filings, the
Company has good and marketable title to its properties and assets, and has good
title to all its leasehold interests, in each case subject to no material
mortgage, pledge, lien, lease, encumbrance or charge (“Lien”), other than
(i) Liens for current taxes not yet due and payable, (ii) Liens imposed by law
and incurred in the ordinary course of business for obligations not past due,
(iii) Liens in respect of pledges or deposits under workers’ compensation laws
or similar legislation, (iv) Liens, encumbrances and defects in title which do
not in any case materially detract from the value of the property subject
thereto or have a material adverse effect, and which have not arisen otherwise
than in the ordinary course of business and (v) Liens granted under the Security
Agreement or under the 2009 Note (collectively, “Permitted Liens”). With respect
to the property and assets it leases, the Company is in compliance with such
leases in all material respects.

 

7.8           Litigation. There are no actions, suits, proceedings or
investigations pending against the Company or its properties (nor has the
Company received notice of any threat thereof) before any court or governmental
agency that, either individually or in the aggregate, if determined adversely to
the Company, would or could reasonably be expected to have a material adverse
effect or result in any change in the current equity ownership of the Company.
The Company is not a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit or proceeding initiated by the Company
currently pending or which the Company currently intends to initiate.

 

7.9           Changes. Since December 31, 2011 there has not been a material
adverse change in the assets, liabilities, financial condition or operating
results of the Company from that reflected in the financial statements, except
changes in the ordinary course of business.

 

7.10         Filings. All documents filed with the Securities and Exchange
Commission (the “Commission”) subsequent to June 30, 2010 (the “SEC Filings”)
complied as to form in all material respects with the requirements of the
Securities Act of 1933, as amended (the “Act”) and the Securities Exchange Act
of 1934, as amended, (the “Exchange Act”) as applicable, and the rules and
regulations of the Commission thereunder. None of the SEC Filings, when such
documents became effective or were so filed, as the case may be, contained an
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein not misleading.
The financial statements for the periods ended June 30, 2010, and September 30,
2010 have been restated, but the quarterly reports on Form 10-Q for such periods
have not been amended to reflect such restatements.

 

7.11         Governmental Consents. All consents, approvals, orders, or
authorizations of, or registrations, qualifications, designations, declarations,
or filings with, any governmental authority, required on the part of the Company
in connection with the valid execution and delivery of this Agreement, the
offer, sale or issuance of the Notes or the consummation of any other
transaction contemplated by the Loan Documents will have been obtained and will
be effective at the Closing.

 

7.12         Compliance with Laws. The Company is not in violation of any
applicable statute, rule, regulation, order or restriction of any domestic or
foreign government or any instrumentality or agency thereof in respect of the
conduct of its business or the ownership of its properties, the violation of
which would materially and adversely affect the business, assets, liabilities,
financial condition, operations or prospects of the Company.

 

5.

 

  

7.13         Compliance with Other Instruments. The Company is not in violation
or default of any term of its articles of incorporation, including any
certificate of designation, or bylaws, or, except as disclosed in an SEC Filing,
of any provision of any mortgage, indenture, contract, agreement or instrument
to which it is a party and by which it is bound or of any judgment, decree,
order or writ, other than such violation(s) that would not have a material
adverse effect on the Company. The execution, delivery and performance of the
Loan Documents, and the consummation of the transactions contemplated thereby
will not result in any such violation or be in conflict with, or constitute,
with or without the passage of time and giving of notice, either a default under
any such provision, instrument, judgment, decree, order or writ or an event that
results in the creation of any Lien (except as contemplated herein), charge or
encumbrance upon any assets of the Company or the suspension, revocation,
impairment, forfeiture, or nonrenewal of any material permit, license,
authorization or approval applicable to the Company, its business or operations
or any of its assets or properties. Without limiting the foregoing, the Company
has obtained all waivers reasonably necessary with respect to any preemptive
rights, rights of first refusal or similar rights, including any notice or
offering periods provided for as part of any such rights, in order for the
Company to consummate the transactions contemplated by the Loan Agreements
without any third party obtaining any rights to cause the Company to offer or
issue any securities of the Company as a result of the consummation of the
transactions contemplated hereunder.

 

7.14         Offering. Assuming the accuracy of the representations and
warranties of the Purchasers contained in Section 8 hereof, the offer, issue,
and sale of the Notes are and will be exempt from the registration and
prospectus delivery requirements of the Act, and have been registered or
qualified (or are exempt from registration and qualification) under the
registration, permit, or qualification requirements of all applicable state
securities laws.

 

8.            Representations and Warranties of the Purchasers

 

8.1           Purchase for Own Account. Each Purchaser represents that it is
acquiring the Notes and Warrants and any securities issued upon the full
conversion or exercise thereof (collectively, the “Securities”) solely for its
own account and beneficial interest for investment and not for sale or with a
view to distribution of the Securities or any part thereof, has no present
intention of selling (in connection with a distribution or otherwise), granting
any participation in, or otherwise distributing the same, and does not presently
have reason to anticipate a change in such intention.

 

8.2           Information and Sophistication. Without lessening or obviating the
representations and warranties of the Company set forth in Section 7, each
Purchaser hereby: (i) acknowledges that it has received all the information it
has requested from the Company and it considers necessary or appropriate for
deciding whether to acquire the Securities, (ii) represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Securities and to obtain any
additional information necessary to verify the accuracy of the information given
the Purchaser and (iii) further represents that it has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risk of this investment.

 

6.

 

  

8.3           Ability to Bear Economic Risk. Each Purchaser acknowledges that
investment in the Securities involves a high degree of risk, and represents that
it is able, without materially impairing its financial condition, to hold the
Securities for an indefinite period of time and to suffer a complete loss of its
investment.

 

8.4           Further Limitations on Disposition. Without in any way limiting
the representations set forth above, each Purchaser further agrees not to make
any disposition of all or any portion of the Securities unless and until:

 

 (a)          There is then in effect a Registration Statement under the Act
covering such proposed disposition and such disposition is made in accordance
with such Registration Statement; or

 

 (b)          The Purchaser will have notified the Company of the proposed
disposition and will have furnished the Company with a detailed statement of the
circumstances surrounding the proposed disposition, and if reasonably requested
by the Company, such Purchaser will have furnished the Company with an opinion
of counsel, reasonably satisfactory to the Company, that such disposition will
not require registration under the Act or any applicable state securities laws,
provided that no such opinion will be required for dispositions in compliance
with Rule 144, except in unusual circumstances.

 

(c)          Notwithstanding the provisions of paragraphs (a) and (b) above, no
such registration statement or opinion of counsel shall be necessary for a
transfer by such Purchaser to a partner (or retired partner) or member (or
retired member) of such Purchaser in accordance with partnership or limited
liability company interests, or transfers by gift, will or intestate succession
to any spouse or lineal descendants or ancestors, if all transferees agree in
writing to be subject to the terms hereof to the same extent as if they were
Purchasers hereunder.

 

8.5           Accredited Investor Status. Each Purchaser is an “accredited
investor” as such term is defined in Rule 501 under the Act.

 

9.            Further Agreements

 

9.1           Use of Proceeds. The proceeds from the sale of the Notes will be
used for general corporate purposes, including working capital and the payment
and repayment of various Company and subsidiary obligations; provided, however,
that proceeds from the Notes will not be used to pay or repay obligations owed
or owing to any employee, officer, director or 1% or greater stockholder of the
Company or any of its subsidiaries, nor any member of his or her immediate
family without the prior written consent of the Initial Note Purchaser.

 

9.2           Protective Provisions. So long as one million dollars ($1,000,000)
of aggregate principal under the Notes is outstanding, the Company shall not,
without the prior written consent of a Majority in Interest (as defined below):
(i) incur, create, assume, become liable for or grant any Lien, other than
Permitted Liens, on the Company’s assets or permit any of its direct or indirect
subsidiaries to do the same; or (ii) take any of the actions set forth under
Section 7.2 of the Series B Certificate of Designation, including, without
limitation, alter, amend, or repeal any provision of the Company’s articles of
incorporation or any certificate of designation or bylaws of the Company if such
action would alter the rights, preferences, privileges or power of, or
restrictions provided for the benefit of the Series B Preferred Stock.

 

7.

 

  

9.3           Other Covenants. The Company shall file the Series B Certificate
of Designation within ten days after the Initial Closing. The Company shall
effect a reverse stock split of its Common Stock, at a ratio of one new share
for each five or more existing shares, within 90 days after the Initial Closing.

 

10.          Miscellaneous

 

10.1         Binding Agreement. The terms and conditions of this Agreement will
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, expressed or implied, is
intended to confer upon any third party any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

10.2         Governing Law. This Agreement will be governed by and construed
under the laws of the Commonwealth of Virginia as applied to agreements among
Virginia residents, made and to be performed entirely within the Commonwealth of
Virginia, without giving effect to conflicts of laws principles.

 

10.3         Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

10.4         Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

10.5         Further Actions. The Company will execute and deliver such other
agreements, conveyances, and other documents, and take such other action, as may
be reasonably requested by the Purchasers in order to give effect to the
transactions contemplated by this Agreement and the other Loan Documents.

 

10.6         Notices. All notices required or permitted hereunder will be in
writing and will be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed electronic mail or facsimile if
sent during normal business hours of the recipient, if not, then on the next
business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All communications will be
sent to the Company at 4000 Legato Road, Suite 830, Fairfax, VA 22033, and to
Purchaser at the address(es) set forth on the Schedule of Purchasers attached to
this Agreement or at such other address(es) as the Company or Purchaser may
designate by ten (10) days advance written notice to the other parties to this
Agreement.

 

8.

 

 

10.7         Modification; Waiver. No modification or waiver of any provision of
this Agreement or consent to departure therefrom will be effective unless in
writing and approved by (i) the Company (ii) the Purchasers holding Notes
representing at least fifty one percent (51%) of the outstanding aggregate Loan
Amounts and (iii) each Purchaser, which together with its Affiliates, holds in
the aggregate Notes representing at least one million dollars ($1,000,000) of
the outstanding Loan Amounts (the Purchasers described in clauses (ii) and (iii)
being referred to as a “Majority in Interest”). Any provision of the Notes may
be amended or waived by the written consent of the Company and a Majority in
Interest. Notwithstanding the foregoing, the written consent of Purchaser shall
be required to reduce the principal amount of a Note held by Purchaser, or
reduce the rate of interest of the Note held by Purchaser. “Affiliate” shall
mean, with respect to a specified Person, an individual, firm, corporation,
partnership, association, limited liability company, trust or any other entity
(collectively, a “Person”) who, directly or indirectly, controls, is controlled
by or is under common control with such Person, including, without limitation,
any general partner, managing member, officer or director of such Person or any
venture capital or investment fund now or hereafter existing that is controlled
by one or more general partners or managing members of, or shares the same
management company with, such Person.

 

10.8         Expenses. The Company and each Purchaser will each bear its
respective expenses and legal fees incurred with respect to the Loan Documents
and the transactions contemplated thereby; provided, however, the Company agrees
to reimburse the Initial Note Purchaser for its reasonable out of pocket legal
fees and expenses incurred in connection with the Initial Closing. The Company
hereby agrees that such fees and expenses incurred by the Initial Note Purchaser
through the Initial Closing may be paid directly by the Initial Note Purchaser
and deducted from the purchase price payable by the Initial Note Purchaser at
such Closing. If any action, suit or other proceeding is instituted concerning
or arising out of this Agreement or any transaction contemplated under the Loan
Documents, the prevailing party shall recover all of such party’s costs and
attorneys’ fees incurred in each such action, suit, or other proceeding,
including any and all appeals or petitions from such action, suit or other
proceeding.

 

10.9         Delays or Omissions. The parties agree that no delay or omission to
exercise any right, power or remedy accruing to each Purchaser, upon any breach
or default of the Company under this Agreement will impair any such right, power
or remedy, nor will it be construed to be a waiver of any such breach or
default, or any acquiescence therein, or of or in any similar breach or default
thereafter occurring; nor will any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. It is further agreed that any waiver, permit, consent or approval of
any kind or character by any Purchaser of any breach or default under this
Agreement, or any waiver by any Purchaser of any provisions or conditions of
this Agreement must be in writing and will be effective only to the extent
specifically set forth in writing and that all remedies, either under this
Agreement, or by law or otherwise afforded to the Purchasers, will be cumulative
and not alternative.

 

10.10         Severability. If any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, portions of such provision, or such provision in its entirety, to the
extent necessary, shall be severed from this Agreement, and such court will
replace such illegal, void or unenforceable provision of this Agreement with a
valid and enforceable provision that will achieve, to the extent possible, the
same economic, business and other purposes of the illegal, void or unenforceable
provision. The balance of this Agreement shall be enforceable in accordance with
its terms.

 

9.

 

 



10.11       Entire Agreement. This Agreement, the exhibits to this Agreement and
the other Loan Documents constitute the full and entire understanding and
agreement between the parties with regard to the subjects hereof and no party
will be liable or bound to any other party in any manner by any representations,
warranties, covenants and agreements except as specifically set forth in this
Agreement.

 

10.10       Reliance on Counsel and Advisors. Each Purchaser acknowledges that
counsel to a particular Purchaser represents only that Purchaser and shall not
be deemed to be counsel to any other Purchaser in this transaction. Each
Purchaser acknowledges that he, she or it has had the opportunity to review this
Agreement, including all attachments hereto, and the transactions contemplated
by this Agreement with his or her own legal counsel, tax advisors and other
advisors. Each Purchaser is relying solely on his or her own counsel and
advisors and not on any statements or representations of any other Purchaser or
such other Purchaser’s counsel or advisors for legal or other advice with
respect to this investment or the transactions contemplated by this Agreement.

 

10.11.      No Commitment for Additional Investment. The Company acknowledges
and agrees that no Purchaser has made any representation, undertaking,
commitment or agreement to provide or assist the Company in obtaining any
financing, investment or other assistance, other than the purchase of the Notes
as set forth herein and subject to the conditions set forth in herein. In
addition, the Company acknowledges and agrees that, except as set forth in this
Agreement, (a) no statements, whether written or oral, made by any Purchaser or
its representatives on or after the date of this Agreement shall create an
obligation, commitment or agreement to provide or assist the Company in
obtaining any financing or investment, (b) the Company shall not rely on any
such statement by any Purchaser or its representatives and (c) an obligation,
commitment or agreement to provide or assist the Company in obtaining any
financing or investment may only be created by a written agreement, signed by
such Purchaser and the Company, setting forth the terms and conditions of such
financing or investment and stating that the parties intend for such writing to
be a binding obligation or agreement. Each Purchaser shall have the right, in
its sole and absolute discretion, to refuse or decline to participate in any
other financing of or investment in the Company, and shall have no obligation to
assist or cooperate with the Company in obtaining any financing, investment or
other assistance.

  

[Signature Page Follows]

 

10.

 

 

In Witness Whereof, the parties have executed this Note Purchase Agreement as of
the date first written above.

 

  Company:       Innolog Holdings Corporation       By: /s/ William P.
Danielczyk      William P. Danielczyk     Executive Chairman

 

 

 

 

Note Purchase Agreement

Signature Page

 

In Witness Whereof, the parties have executed this Note Purchase Agreement as of
the date first written above.

 

Initial Note Purchaser:

 

Glen Hill Investments LLC

  



By:  /s/ Harry R. Jacobson  

Name: Harry R. Jacobson

Title: Manager



 

Dated as of: May 21, 2012

  

 

 

 



Schedules and Exhibits

 

Schedule of Purchasers

 

Exhibit A: Form of Convertible Promissory Note

 

Exhibit B: Form of Warrant

 

Exhibit C: Security Agreement

 

Exhibit D: Certificate of Designation for Series B Convertible Preferred Stock

 

Exhibit E: Voting Agreement

 

Exhibit F: Rights Agreement

 

Exhibit G: Form of Stock Pledge Agreement

  

 

 

 

Schedule of Purchasers



 

Name and Address  Loan Amount /
Closing Date   Initial Conversion
Price*            Initial Note Purchaser:                       Glen Hill
Investments LLC  $1,750,000.00   $0.076  836 Glen Leven Drive          
Nashville, TN 37204   May 21, 2012          $                                 
            $                                              $                  
                       

 

* Insert price that is 120% of the average market closing price of the Common
Stock as determined for the 30-day period ending two business days prior to the
applicable Closing.

  

 



 

